            Case 1:15-cr-00333-LTS Document 149 Filed 10/23/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 – – – – – – – – – – – – – – – – – –X

 UNITED STATES OF AMERICA                             ORDER OF JUDICIAL REMOVAL

         - against –                                  Criminal Docket No. 15 Cr. 333 (LTS)

 ZIV ORENSTEIN,

                           Defendant.

 – – – – – – – – – – – – – – – – – –X


       Upon the application of the United States of America, by Eun Young Choi, Assistant

United States Attorney, Southern District of New York; upon the Factual Allegations in Support

of Judicial Removal; upon the consent of ZIV ORENSTEIN (the “defendant”); and upon all prior

proceedings and submissions in this matter; and full consideration having been given to the matter

set forth herein, the Court finds:

       1.       The defendant is not a citizen or national of the United States.

       2.       The defendant is a native and citizen of Israel.

       3.       On or about June 9, 2016, the defendant was paroled into the United States for

                prosecution at or near Newark International Airport, NJ.

       4.       At the time of sentencing in the instant criminal proceeding, the defendant will be

                convicted in the United States District Court, Southern District of New York, of the

                following offenses: Conspiracy to Commit Identification Document Fraud, in

                violation of 18 U.S.C. § 1028(f); Aggravated Identity Theft, in violation of 18

                U.S.C. §§ 1028A, 2; Conspiracy to Violate the Unlawful Internet Gambling

                Enforcement Act, in violation of 18 U.S.C. § 371; Violation of the Unlawful

                Internet Gambling Enforcement Act, in violation of 31 U.S.C. §§ 5363, 5366; 18
     Case 1:15-cr-00333-LTS Document 149 Filed 10/23/20 Page 2 of 3




         U.S.C. § 2; Operation of an Illegal Gambling Business, in violation of 18 U.S.C.

         §§ 1955, 2; Conspiracy to Commit Wire Fraud in relation to an unlawful payment

         processing scheme, in violation of 18 U.S.C. § 1349; and Conspiracy to Commit

         Money Laundering in relation to a securities market manipulation scheme and

         internet gambling and payment processing schemes, in violation of 18 U.S.C. §

         1956(h).

5.       A total maximum sentence of 90 years’ imprisonment may be imposed for the

         above-mentioned offenses, with the exception that the offense of Aggravated

         Identity Theft carries a mandatory consecutive term of 2 years’ imprisonment.

6.       The defendant is subject to removal from the United States pursuant to Section

         212(a)(7)(A)(i)(I) of the Immigration and Nationality Act of 1952, as amended, (the

         “Act”), 8 U.S.C. § 1182(a)(7)(A)(i)(I), as an immigrant who, at the time of

         application for admission, is not in possession of a valid unexpired immigrant visa,

         reentry permit, border crossing card, or other valid entry document required by the

         Act, and a valid unexpired passport, or other suitable travel document, or document

         of identity and nationality as required under the regulations issued by the Attorney

         General under Section 211(a) of the Act; and Section 212(a)(2)(A)(i)(I) of the Act,

         8 U.S.C. § 1182(a)(2)(A)(i)(I), as an alien convicted of a crime involving moral

         turpitude.

7.       The defendant has waived his right to notice and a hearing under Section 238(c) of

         the Act, 8 U.S.C. § 1228(c).

8.       The defendant has waived the opportunity to pursue any and all forms of relief and

         protection from removal.
              Case 1:15-cr-00333-LTS Document 149 Filed 10/23/20 Page 3 of 3




         9.       The defendant has designated Israel as the country for removal pursuant to Section

                  240(d) of the Act, 8 U.S.C. § 1229a(d).

                  WHEREFORE, IT IS HEREBY ORDERED, pursuant to Section 238(c) of the Act,

8 U.S.C. § 1228(c), that the defendant shall be removed from the United States promptly upon his

release from confinement, or, if the defendant is not sentenced to a term of imprisonment, promptly

upon his sentencing, and that the defendant be ordered removed to Israel.



Dated:     New York, New York
                                                      /s/ Laura Taylor Swain
           October 22, 2020
           _________                              ________________________________
                                                   HONORABLE LAURA TAYLOR SWAIN
                                                   UNITED STATES DISTRICT JUDGE
